Mining Lease With Option to Purchase




Between:




Athena Minerals, Inc. (Hereinafter referred to as The Lessee)




And:




Bruce D. and Elizabeth K. Strachan as Trustees of the Bruce and Elizabeth
Strachan Revocable Living Trust dated 7-25-2007. (Hereinafter referred to as the
Lessor)




Subject Property:  Assessors parcel number 0517-251-05-0-000 San Bernardino
County, California, 413.22 acres described as the land embraced within the Quad
Duece I, Quad Duece II, Quad Duece IV, Quad Duece V, Quad Deuce X, Quad Deuce
XII, Quad Deuce XIV, Quad Duece 22, Pal #16, Pal #17, Pal #35, Pal #36, Langtry
#1, Langtry #2, Langtry #4, Langtry #5, Langtry #6, Cisco #1, Cisco #2 and Cisco
#3 Lode Mining Claims, designated and described as:

Survey No. 6777, embracing a portion of Sections 6, 7, and 8, Township 10 North,
Range 1 East, San Bernardino Meridian, in the County of San Bernardino, State of
California, according to the official plat thereof.




Lessor leases with an option to purchase to Lessee and Lessee hires from Lessor
the above patented mining claims for a period of twenty years beginning on March
15, 2010 and ending March 15, 2030 upon the following terms and conditions which
are hereby mutually agreed upon.




1.

Lessee shall pay $50,000 US Dollars to the Lessor on or before March 15, 2010 in
the form of a cashier’s check or bank wire transfer to the Lessors bank account
as consideration for the execution of this lease.




2.

Lessee shall transfer ownership of 1% of the outstanding common shares of Athena
Silver Corp. to the Lessor on or before March 15, 2010 as consideration for the
granting of this option to purchase.




3.

In the event of the issuance of any additional common or preferred stock or
warrants during the first five years of the lease, then the Lessor shall be
issued such additional shares or warrants at no cost to the Lessor as shall be
required for the Lessor to retain an undiluted equity interest in said
corporation. Issuance of any stock which shall be required to avoid said
dilution shall be issued on an annual basis on March 15 of each year. (i.e.
March 15, 2011, March 15, 2012, March 15, 2013, March 15, 2014, and March 15,
2015)











Page 1




_JCP____

BDS/EKS

Lessee’s initials

     Lessor’s initials







--------------------------------------------------------------------------------

4.

The Lessor shall retain a three percent gross royalty on any production of any
products from said property.  Said royalty shall be paid on all production or
income of any kind which shall include but is not limited to: Gold, Silver,
Barite, Sand, Oil, Gas, Gravel, Stone and Tipping fees if the property is used
as a landfill.  However Lessor hereby agrees to waive said royalty during the
first five years of the lease, from March 15, 2010 to March 15, 2015.  Said
Royalty shall terminate 180 days after the transfer date if the option to
purchase is exercised.




5.

Lessee shall pay $60,000 US Dollars to the Lessor on or before March 15, 2011,
plus 1% of the outstanding common stock shares on the Athena Silver Corp as of
March 15, 2011 as rent for the period march 15, 2010 to March 15, 2011. In the
event of the issuance of any additional common or preferred stock or warrants
during the first five years of the lease, then the Lessor shall be issued such
additional shares or warrants at no cost to the Lessor as shall be required for
the Lessor to retain an undiluted equity interest in said corporation. Issuance
of any stock which shall be required to avoid said dilution shall be issued on
an annual basis on March 15 of each year. (i.e. March 15, 2011, March 15, 2012,
March 15, 2013, March 15, 2014, and March 15, 2015)




6.

Lessee shall pay Lessor $70,000 US Dollars on or before March 15, 2012 as rent
for the period March 15, 2011 to March 15, 2012.




7.

Lessee shall pay Lessor $80,000 US Dollars on or before March 15, 2013 as rent
for the period March 15, 2012 to March 15, 2013.




8.

Lessee shall pay Lessor $90,000 US Dollars on or before March 15, 2014 as rent
for the period March 15, 2013 to March 15, 2014.




9.

Lessee shall pay Lessor $100,000 US Dollars on or before March 15, 2015 as rent
for the period March 15, 2014 to March 15, 2015.




10.

Lessee shall pay Lessor $100,000 US Dollars or the current price of 10,000 troy
ounces of silver(whichever is higher) plus the royalty described in paragraph #4
 on the production for the 12 months preceding each payment date on each of the
following dates:




a.

March 15, 2016 (rent for March 15, 2015 to March 15, 2016)

b.

March 15, 2017 (rent for March 15, 2016 to March 15, 2017)

c.

March 15, 2018 (rent for March 15, 2017 to March 15, 2018)

d.

March 15, 2019 (rent for March 15, 2018 to March 15, 2019)

e.

March 15, 2020 (rent for March 15, 2019 to March 15, 2020)











Page 2




___JCP_____

___BDS/EKS_______

Lessee’s initials

     Lessor’s initials







--------------------------------------------------------------------------------

11.

Lessee shall pay Lessor $150,000 US Dollars or the current price of 15,000 troy
ounces of silver(whichever is higher) plus the royalty described in paragraph #4
 on the production for the 12 months preceding each payment date on each of the
following dates:

a.

March 15, 2021 (rent for March 15, 2020 to March 15, 2021)

b.

March 15, 2022 (rent for March 15, 2021 to March 15, 2022)

c.

March 15, 2023 (rent for March 15, 2022 to March 15, 2023)

d.

March 15, 2024 (rent for March 15, 2023 to March 15, 2024)

e.

March 15, 2025 (rent for March 15, 2024 to March 15, 2025)




12.

Lessee shall pay Lessor $200,000 US Dollars or the current price of 20,000 troy
ounces of silver(whichever is higher) plus the royalty described in paragraph #4
 on the production for the 12 months preceding each payment date on each of the
following dates:




a.

March 15, 2026 (rent for March 15, 2025 to March 15, 2026)

b.

March 15, 2027 (rent for March 15, 2026 to March 15, 2027)

c.

March 15, 2028 (rent for March 15, 2027 to March 15, 2028)

d.

March 15, 2029 (rent for March 15, 2028 to March 15, 2029)

e.

March 15, 2030 (rent for March 15, 2029 to March 15, 2030)




13.

Lessee shall have the option to terminate the lease without penalty on the due
date of each lease payment by giving written notice of the termination to Lessor
30 days prior to the lease payment date.  However the lease payment due for the
year ending on the payment date and any accrued royalties shall be due and
payable on the date of termination and any royalties due for any silver which
has been produced but is still in the shipping and smelting pipeline shall be
due and payable upon payment by the smelter. In the event of lease termination
the Lessee shall continue to be obligated to comply with any governmental laws,
regulations or requirements related to the Lessees prior activities on subject
property.  Said Liability shall include but is not limited to complying with all
environmental laws, requirements and regulations such as lawful disposal of
hazardous waste and/or returning the property to its original configuration if
required by governmental authorities.  In the event said governmental
requirements have not been complied with within 60 days of termination or
surrender of lease, Lessor shall have the option of hiring qualified individuals
or contractors to perform such activities as shall be required to ensure
compliance with all applicable governmental laws, regulations and requirements.
 Lessee shall reimburse Lessor for the actual costs incurred by Lessor, in
complying with said law, regulations and requirements.  Said reimbursement shall
be paid to Lessor by the Lessee within 10 days of written notice.











Page 3




___JCP_____

___BDS/EKS_______

Lessee’s initials

     Lessor’s initials







--------------------------------------------------------------------------------

14.

Lessee shall provide Lessor with legible copies of all pertinent assays, drill
logs, contracts, documents, and reports, etc., dealing with permitting,
feasibility and operation etc., of the Langtry property as no cost to the Lessor
during the term of the lease.  Copies of said documents shall be mailed or
electronically forwarded to the Lessor on or before the 15th day of each month
during the term of the lease.




15.

Lessee is hereby granted the option to purchase the subject property during the
term of the lease for the following price: payment to Lessor of $9,000,000 US
Dollars or the current price of 450,000 troy ounces of silver (whichever is
higher). Note: the exercise of the option to purchase shall be contingent upon
all payments due to the Lessor which are enumerated in this document being paid
in full prior to the transfer date.




16.

In the event the Lessee desires to exercise the option to purchase the Lessee
shall give written notice to the Lessor of intent to exercise the option as
least 30 days prior to March 15.  The actual transfer date and delivery of funds
shall be the March 15 following the receipt of said notice by Lessor.




17.

In the event that the option to purchase is exercised the royalty payments shall
cease 180 days after the recording of the deed.




18.

In the event the exercise of the option to purchase the payment of all
transaction costs such as transfer tax, and recording fees, etc. shall be paid
by the buyers.  Title insurance and escrow costs shall be paid by buyer if the
buyer desires title insurance or escrow.




19.

Prior to execution of this lease the Lessee shall purchase a General Liability
Insurance Policy in the amount of Two Million Dollars ($2,000,000).  Said policy
shall name Bruce D and Elizabeth K Strachan and the Strachan’s Trust as
co-insured or additional insured.  Lessee shall maintain said policy in force
during the term of the lease.  Lessee shall provide a legible copy of said
policy to the Lessor.




20.

During the term of the lease all taxes and or assessments levied by any
governmental agency on the leased property (APN 0517-251-05-0-000) shall be paid
by the Lessee prior to their due date.




21.

Lessee shall maintain in good standing a Workman’s Compensation Insurance Policy
at all times during the term of the lease when employees are employed on the
leased property.  This insurance requirement shall also apply to the employees
of all contractors who may be engaged in any activity on the leased property.
 Lessee shall provide a legible copy of said policies to the Lessor.











Page 4




___JCP_____

___BDS/EKS_______

Lessee’s initials

     Lessor’s initials







--------------------------------------------------------------------------------




22.

In the event that any lease payment installment is 10 days past due the Lessee
shall pay a late charge of ten percent (10%) of said installment.




23.

 In the event that one or more of the following items are 30 days past due the
lease shall be deemed to be breached and the Lessor shall have the option to
cancel and terminate the lease and option to buy.




a.

Lease payment installment

b.

Payment of any tax or assessment which is due to any governmental agency

c.

Payment of premium on general liability insurance policy

d.

Payment of any premium on Workman’s Compensation Insurance by Lessee and/or
Lessee’s contractors

e.

Payment of reimbursement or indemnification as specified in paragraph #25 and
#26.




24.

In the event that the lease with option to purchase is terminated due to a
breach of the lease by the Lessee then the Lessee shall continue to be obligated
to comply with any governmental laws, regulations or requirements related to the
Lessees prior activities on subject property.  Said Liability shall include but
is not limited to complying with all environmental laws, requirements and
regulations such as lawful disposal of hazardous waste and/or returning the
property to its original configuration if required by governmental authorities.
 In the event said governmental requirements have not been complied with within
60 days of termination or surrender of lease, Lessor shall have the option of
hiring qualified individuals or contractors to perform such activities as shall
be required to ensure compliance with all applicable governmental laws,
regulations and requirements.  Lessee shall reimburse Lessor for the actual
costs incurred by Lessor, in complying with said law, regulations and
requirements.  Said reimbursement shall be paid to Lessor by the Lessee within
10 days of written notice.




25.

 Lessee hereby agrees to indemnify and hold harmless the Lessor in the event
that any action by Lessee or Lessee’s employees, Lessee’s agents, Lessee’s
animals, or Lessee’s contractor’s results in any court judgment against the
Lessor or governmental fine levied on the Lessor which is not paid in full by
Lessee’s insurance.























Page 5




___JCP_____

___BDS/EKS_______

Lessee’s initials

     Lessor’s initials







--------------------------------------------------------------------------------

26.

Lessee hereby agrees to reimburse Lessor for all legal expenses (such as
attorney’s fees, court filing fees and private investigator fees) which are
incurred by Lessor due to any action by Lessee or Lessee’s employees, Lessee’s
animals, Lessee’s agent, or Lessee’s contractors which causes the Lessor to be
named as a defendant or a co-defendant in a legal action which are not paid in
full by Lessee’s insurance.  Said reimbursement and/or indemnification shall be
paid by Lessee to Lessor with in ten (10) days of presentation of request for
reimbursement and/or indemnification by Lessor.  Mailing to last known address
of Lessee by certified mail shall be deemed to be presentation.




27.

For determining the lease payments, the current price of silver shall be defined
as the average price of the London fixing as reported in the Wall Street Journal
or another reliable source for the calendar month immediately preceding the due
date of each lease payment.  For determining the purchase price the current
price of silver shall be defined as the average price of the London fixing price
as reported in the Wall Street Journal or another reliable source for the
calendar month preceding the transfer date.




28.

Lessee hereby declares its intent to expend a minimum of $2,000,000 US Dollars
in permitting and other preproduction expenses prior to March 15, 2015.  Failure
by the Lessee to provide documentation of the expenditure of $2,000,000 US
Dollars on said expenses shall be deemed to be a breach of lease with option to
purchase and the Lessor shall have the option to terminate this lease with
option to purchase contract on or after March 15, 2015 by giving 30 days written
notice to the Lessee.




29.

Lessee covenants and agrees with the Lessors that it will carry out operations
on the mining property in a careful and miner like manner and in accordance with
all applicable mining laws and regulations of the County of San Bernardino and
the State of California and the United States of America.




30.

Lessee shall have the right at any time prior to the termination, forfeiture or
surrender of this lease or with in 60 days thereafter, to remove any and all
facilities placed by it on the property, including, without limitation,
structures, buildings, machinery, tools and equipment.  Any such structures,
buildings, machinery, tools equipment and other facilities not removed prior to
the expiration of said period of 60 days shall be deemed abandoned by Lessee and
shall become and remain the property of Lessor.  Lessor shall have the right of
first refusal to purchase said facilities if such facilities are offered for
sale during the term of this lease or at termination, forfeiture or surrender of
this lease.




31.

Except as provided in paragraph #30 of this document, upon termination,
forfeiture or surrender of this lease, the leased property shall revert in its
entirety to the Lessor unless the option to purchase has been exercised.





Page 6




___JCP_____

___BDS/EKS_______

Lessee’s initials

     Lessor’s initials







--------------------------------------------------------------------------------

32.

This lease shall be binding upon and insure to the benefit of the parties their
respective successors and assigns.  Written notice of any assignment or sublease
shall be given to Lessor.  Lessee shall deliver to Lessor a complete and true
copy of any assignment or sublease with in 10 days of execution of said
documentation.




33.

Lessee shall have the right to assign this agreement, however Athena Minerals
Inc., shall be obligated to make all payments and to perform all other
requirements which are enumerated in this document in the event of default by
the assignee.




34.

This lease sets forth the entire understanding between the parties and may be
modified or amended only in writing by an instrument signed by both parties.




35.

This lease shall be governed by and interpreted in accordance with the laws of
the State of California.




36.

Any dispute between Lessor and Lessee except for the payment of the annual
minimum rent arising out of this lease shall be resolved by arbitration in
accordance with the rules of the American Arbitration Association then obtaining
and any party desiring to arbitrate any dispute shall initiate the process by
filing a written request for arbitration with the American Arbitration
Association specifying the dispute to be arbitrated.




37.

Lessor or its representative, upon 10 days advanced notice may examine the
Lessee’s books and records and income tax returns to the extent necessary to
confirm the accuracy and completeness of payments under this lease.




38.

Lease payments, royalty payments and notices shall be mailed to Lessor at the
following address or at such other location as Lessor may designate:




a.

P.O. Box 577

Joshua Tree, CA  92252-0577




39.

Notices to the Lessee shall be mailed to the following address or such other
location as designated by the Lessee:

a.

P.O. Box 114

The Sea Ranch, CA  95497




















Page 7




___JCP_____

___BDS/EKS_______

Lessee’s initials

     Lessor’s initials







--------------------------------------------------------------------------------

40.

Time is of the essence, therefore the Lessor shall have the option to terminate
this lease with option to purchase until the Lessor has received all of the
following items:

a.

$50,000 US Dollars in the form of a bank cashiers check or bank wire transfer to
the Lessor's bank account

b.

1% of the outstanding shares of common stock of Athena Silver Corp as specified
in paragraph #2

c.

A copy of the corporate resolution signed by the Board of Directors which
authorizes the lease of the Langtry property

d.

A copy of the General Liability policy specified in paragraph #19 or a binder
for such policy issued by an authorized agent of an insurance company licensed
to operate in California

e.

A signed copy of this document executed by an officer of Athena Minerals Inc.,
who is authorized to sign this document

f.

Escrow cancellation instructions signed by John Power for escrow
#7100900194-Chicago Title Co. which the Lessor shall transmit to Chicago Title
Co.




41.

Use of Property: Operations




During the term of this lease, lessee shall have:




a.

The exclusive right to explore, prospect, develop. Mine and extract, whether by
underground, surface, solution mining or other methods, any and all metals,
ores, minerals, mineral substances, gravels, aggregates and materials of all
kinds, in, under, upon and that may be produced from the property, including all
dump ores, concentrates and precipitates (which collectively are hereinafter
referred to as “Products”) and to store, stockpile, remove, ship, treat,
process, sell and dispose of products;

b.

The exclusive right to carry on general mining, milling and/or refining
operations pertaining to the property or other property, on the surface or
through underground workings on the property as the Lessee, in its sole
discretion, determine is necessary or appropriate;

c.

The exclusive right to use any part of the property for tailing ponds, waste
dumps, aggregate storage and for any other purposes incident to underground or
surface mining operations on the property;

d.

The exclusive right to construct, use and maintain in or upon the property and
the surface thereof such structures, mining machinery, equipment, tools, ore
bins, roads, shafts, incline, tunnels, drifts, open pits, pipelines, telephone
lines, electric transmission lines, water storage and transmission facilities
and pipelines, concentrating or other milling facilities, gravel crushers,
buildings, shops and other facilities as Lessee may deem advisable;








Page 8




___JCP_____

___BDS/EKS_______

Lessee’s initials

     Lessor’s initials







--------------------------------------------------------------------------------







e.

The exclusive right to use any surface and underground water and water rights or
timber rights now existing or subsequently discovered, developed or obtained in
or upon or appurtenant to the property and to use all reciprocal rights which
the property may have with respect to other properties in the area;

f.

The rights to do all things which are incidental to or which may be useful,
desirable or convenient in Lessee’s exercise of any or all of the rights granted
to Lessee.




42.

 Lessor hereby covenants and agrees to cooperate with Lessee in the endeavor to
obtain permits and to consummate a successful mining operation (for example
signing applications, etc.)





Page 9




___JCP_____

___BDS/EKS_______

Lessee’s initials

     Lessor’s initials







--------------------------------------------------------------------------------

Lessee: Athena Minerals Inc.










/s/ John C. Power

President/ CEO

John C. Power

Title

Date: 03-11-2010







Lessor: Bruce D. Strachan as Trustee of the Bruce and Elizabeth Strachan
Revocable Living Trust dated 7-25-2007







/s/ Bruce D. Strachan

Bruce D. Strachan

Date: 03-07-2010







Lessor: Elizabeth K. Strachan as Trustee of the Bruce and Elizabeth Strachan
Revocable Living Trust dated 7-25-2007







/s/ Elizabeth K. Strachan

Elizabeth K. Strachan

Date: 03-07-2010







 










 








Page 10




___JCP_____

___BDS/EKS_______

Lessee’s initials

     Lessor’s initials





